Case: 19-60171        Document: 00515553929             Page: 1      Date Filed: 09/04/2020




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 19-60171                         September 4, 2020
                                    Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

   Osmond Tetteh,

                                                                                 Petitioner,

                                            versus

   William P. Barr, U. S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A060 617 005


   Before Barksdale, Graves and Oldham, Circuit Judges.
   Per Curiam:*
           Osmond Tetteh is a native and citizen of Ghana. In September 2007,
   in Ghana, he married a United States citizen who resided in the United
   States. The spouse soon returned to the United States, and Tetteh was
   admitted to this country in June 2009 as a conditional permanent resident


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-60171      Document: 00515553929           Page: 2   Date Filed: 09/04/2020




                                     No. 19-60171


   based on his marriage. Three months later, however, Tetteh’s spouse filed
   for divorce; it was finalized in early January 2010.
          Tetteh petitions for review of an order by the Board of Immigration
   Appeals (BIA) dismissing his appeal from an order of an Immigration Judge
   (IJ). The IJ order denied Tetteh’s application for a waiver of the requirement
   to file a joint petition to remove conditions on permanent resident status, as
   provided under 8 U.S.C. § 1186a(c)(4). He claims: the BIA misapplied the
   law when considering whether he showed he entered the marriage in good
   faith; and his due-process rights were infringed by the admission of the
   divorce transcript.
          We review the BIA’s decision except to the extent the IJ’s decision
   influenced the BIA. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). This
   court reviews de novo questions of law, Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001), but generally affords substantial deference to the BIA’s
   interpretation of immigration statutes unless that interpretation is “arbitrary,
   capricious, or manifestly contrary to the statute”.        Orellana-Monson v.
   Holder, 685 F.3d 511, 521 (5th Cir. 2012) (internal quotation marks and
   citation omitted).    Although we lack jurisdiction to review the BIA’s
   discretionary denial of the requested waiver, we may consider legal issues
   connected to this decision. See 8 U.S.C. § 1252(a)(2)(B)(ii), (a)(2)(D);
   Assaad v. Ashcroft, 378 F.3d 471, 475–76 (5th Cir. 2004); Alvarado
   De Rodriguez v. Holder, 585 F.3d 227, 233–34 (5th Cir. 2009).
          Tetteh has not shown the BIA misapplied the law. His claim that
   evidence of his spouse’s good faith should have been sufficient to establish
   his good faith is contrary to the plain language of the relevant regulation. See
   8 C.F.R. § 1216.5(e)(2). The record refutes his assertion that the BIA
   considered the parties’ positions at the time of the divorce rather than during
   the marriage. Additionally, Tetteh’s complaint that he was unable to procure




                                          2
Case: 19-60171     Document: 00515553929           Page: 3   Date Filed: 09/04/2020




                                    No. 19-60171


   documentation does not show legal error on the part of the BIA and does not
   relieve him of his burden of establishing that he entered the marriage in good
   faith. See 8 U.S.C. § 1186a(c)(4)(B).
          Tetteh also contends his due-process rights were infringed by the
   admission of the divorce transcript. Our court reviews de novo. See Bouchikhi
   v. Holder, 676 F.3d 173, 180 (5th Cir. 2012). In order to prevail on a due-
   process-violation claim, the alien asserting the claim must show substantial
   prejudice. Id. Even assuming the admission of the transcript infringed
   Tetteh’s rights, his claim fails because, as the BIA concluded, he has not
   shown the requisite prejudice.
          DENIED.




                                           3